Citation Nr: 1308269	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-44 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant testified at a hearing held before the undersigned member of the Board in April 2011.  A transcript of the hearing has been associated with the claims folder. 


FINDINGS OF FACT

1.  By a July 2006 decision, the RO denied a claim of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.

2.  The evidence submitted since the July 2006 RO decision is not cumulative nor redundant of the record at the time of the prior final denial of the claim, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.

3.  It is as likely as not that right knee meniscal tear with degenerative changes has been caused by overuse syndrome as a result of a service-connected left knee disability. 

CONCLUSIONS OF LAW

1.  A July 2006  RO decision denying a claim of entitlement to service connection for a right knee disorder is final. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Since the July 2006 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran's right knee meniscal tear with degenerative changes is proximately due to a service-connected left knee disability.  38 U.S.C.A. §§ 1110 , 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a claimant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

The law also provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Also, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must first consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) , evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for a right knee disorder as secondary to a service connected left knee disability by the RO in a July 2006 rating, with notice sent the same month.  The basis for the decision was that there was no evidence that a meniscal tear was related to the service-connected left knee disorder of meniscal tear; nor was there any evidence of this disability shown in service.  

Among the evidence previously before the RO in July 2006 were service treatment records that are completely silent for any complaints or findings pertaining to the right knee.  They do document treatment for persistent left knee problems beginning in January 1986 when the Veteran gave a history of injury to the left knee about 6 or 7 months earlier, with a March 1986 record showing a left knee meniscal injury said to have happened when he jumped a ditch.  He underwent a medial meniscectomy in April 1986 for medial meniscal tear of the left knee.  He continued with left knee problems through 1989, but no right knee problems are documented in the service treatment records or examination reports.  

Before the RO in July 2006 were private records from 1995 to 2005 that referred to treatment for both the service-connected left knee disorder and the right knee disorder.  Records from November 2003 revealed complaints of left knee pain, with the Veteran noted to be in law enforcement and also having an avid exercise regime, including cycling and low impact exercise.  He described sharp pain in the service-connected left knee after doing yard work.  He was diagnosed with a torn left medial meniscus and in February 2004 was scheduled for arthroscopic surgery of this knee, although it is not clear whether this was actually done.  Follow-ups in March 2004 and April 2004 continued to focus on the service-connected left knee disability, with a notation in March 2004 that most of the discomfort occurs with activity.  A note in April 2004 stated that discomfort with an unspecified knee occurred with work activity or when otherwise increasing his activity.  No specific mention of problems with the right knee was made in these records. 

The records previously before the RO include private records showing that the Veteran was first treated for right knee complaints in July 2005, with a history of his beginning to have right knee pain after digging a hole.  Following examination and review of the MRI, he was shown to have a tear of the medial meniscus of the right knee.  He was admitted for surgery in August 2005 with a diagnosis of right medial meniscal tear, with arthroscopic repair done.  

Also before the RO in July 2006 was a lay statement submitted by the Veteran that described his having surgery on the left knee in 1986, with the left knee continuing to degenerate over the years to the point that he started to compensate with the right knee.  He indicated that he had surgery on the right knee in August 2005.  

Also considered by the RO was a May 2006 VA examination report addressing the etiology of the right knee disorder.  The examiner recited a history of problems with residuals of the left meniscal tear postoperatively, with the left knee progressively worsening since 2003, and a second surgery on the left knee done in 2003.  A history of the Veteran having to change the way he carried his gun was noted due to the left knee symptoms, with the Veteran reporting that he used to carry his gun on his left ankle but due to the left knee problems, he switched it over to the right ankle.  He now had problems with the right knee, so he changed again by putting the gun at the right side of the waist.  The Veteran reported having problems with the right knee beginning around 2005 when he was apparently at work and had frequent lockups of the knee with pain increased mainly due to work activities.  The history of his undergoing surgery on the right knee was noted and he reported the right knee continued to worsen to the point that it was now more painful than the left knee.  Examination was noted to show a range of motion of 0-140 degrees that was without pain and not affected by repetitions.  He had no pain on palpation and all ligament tests were negative or normal, aside from some complaints of crepitus on flexion.  The diagnosis was residuals of right knee meniscal tear secondary to recent injury to this joint with arthralgia of the knee.  

The examiner gave an opinion following this examination and claims file review that the Veteran's right knee condition manifested by his postoperative meniscal tear was not secondary to his service connected left knee meniscal tear.  This opinion was based on evidence in the records said by this examiner to show that the Veteran injured his right knee at work, with apparently sudden pain to the right knee that most likely was due to injury suffered at work.  The examiner attributed the meniscal tear and subsequent problems to such work injury.  The examiner further opined that because the X-ray of the right knee did not show any signs of osteoarthritis, this means that there was no chronic disability of his right knee that could be related to the left knee.  

Among the evidence submitted after July 2006 were VA examination reports from November 2009 and June 2011 that appeared primarily focused on left knee symptoms with no opinion as to the etiology of the right knee disorder.  These examinations did show that the right knee continued to be symptomatic, with findings that included limited motion of 0-90 degrees, findings of mild anterior cruciate findings and positive McMurray's test and tenderness shown in the December 2009 examination.  The July 2011 examination likewise showed limited motion of 0-95 degrees, with further reduction of 0-78 degrees on repetitive testing, but normal findings on ligament and meniscus tests.  

Also received after July 2006, was an April 2010 report from Dr. W, a private orthopedic surgeon.  This report noted the Veteran's history of having originally injured his left knee in 1986 or 1987, with surgery in the military for this left knee.  Since then, the Veteran reported having overused his right knee, causing increased symptoms in it.  He was noted to have reinjured the left knee or had an extension of a tear of the medial meniscus with further arthroscopic surgery done on the left knee between 2004 and 2006.  The Veteran stated that because of the discomfort in the left knee, he shifted his weapon carrying from the left to right leg.  He did most his weight bearing and strenuous activities beginning with the right leg for pushing off, etc.  He began having increased discomfort in the right knee and eventually underwent arthroscopic surgery for removal of the torn meniscus.  It was felt that this was most likely due to overstress he had in this knee and overuse.  He reported specifically digging a hole at the time that the right knee really flared up, but he had already been having increasing problems.  He had pain in both knees now with walking.  

Examination revealed slight varus deformity and pain in the medial joint lines.  Tests for instability or other patellar or ligament findings were negative, except for McMurray's, which showed increased symptoms.  He had a slight opening of the medial joint due to loss of medial joint space.  X-rays of the right knee showed some calcification of the menisci secondary to chronic overuse and some narrowing of the medial joint space on the right.  The diagnosis was traumatic arthropathy involving the lower leg, tear medial meniscus right knee, and joint pain and effusion of the lower leg.  

Dr. W provided an opinion that he believed the Veteran's right knee problem was directly related to the left knee problems, in that the Veteran had overuse of the right knee following the original injury in the military when playing football.  He had continued problems with the left knee with arthroscopic surgery done between 2004-2005.  Because of the increased force placed on the right knee and because of the left knee problems, he had changes with a post-traumatic complex tear for which he underwent surgery.

Also submitted after July 2006 were additional records and reports from Dr. W between August 2010 and December 2010, as well as a January 2011 letter from Dr. W.  These showed continued treatment for bilateral knee problems.  There were also opinions in the records from December 2010 and the January 2011 letter that essentially stated that due to a knee injury that took place in 1986, he had overuse of the noninjured knee, which resulted in increased symptoms due to overuse syndrome.  However these records and opinions confused the knees, and indicated the opposite of what is shown elsewhere in the record and alleged by the Veteran, by stating that the right knee was injured in service in 1986 and the left knee was injured due to overuse syndrome trying to protect the right knee.  

The Veteran's February 2012 hearing testimony confirmed that he was claiming service connection for the right knee disorder due to overuse syndrome from favoring the service-connected left leg.  He confirmed that the original left leg injury took place in 1986 during physical training.  He denied any injury to the right knee in service.  However, he described the right knee problems as having progressed over time, generally over a 5 to 6-year period.  He indicated that at first the knee hurt, but progressively worsened.  By 2005, the right knee pain was so severe that he saw a doctor for it.  He acknowledged that this took place after left knee surgery in 2004.  He described putting more weight on the right knee since the initial left knee injury.  

Based on a review of the foregoing, the Board finds that new and material evidence has been submitted to reopen this claim for service connection for a right knee disorder.  Specifically the April 2010 medical opinion from Dr. W provides an opinion linking current right knee disability to the service-connected left knee disorder, with a rationale provided that overuse of this right knee to compensate for the left knee resulted in its current disability.  The Board finds that this evidence is new and material evidence as it constitutes medical evidence linking the right knee disorder to the left knee disorder.  This evidence, which is not redundant or cumulative of other evidence previously considered, is material--it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Veteran's claim for service connection for a right knee disorder is reopened.

Having reopened the claim the Board now turns to the underlying merits.  The evidence as set forth above includes conflicting opinions as to the cause of the right knee disorder.  The opinion from the May 2006 VA examiner that the right knee disorder was less likely than not related to his service-connected left knee disability is in conflict with the private opinion from Dr W, who found that the right knee disorder was directly related to overuse syndrome due to compensating for the left knee disorder.  

The Board does not lend greater weight to the opinion from the May 2006 VA examiner in this instance.  While this opinion was provided based on examination and review of the claims file, the history of a work injury to the right knee is not consistent with the evidence in the claims folder and electronic record.  The treatment records reflect treatment for right knee complaints in July 2005 after the Veteran participated in digging a hole, but it was not described as a work injury.  While vague reference was made to work activity causing knee discomfort in April 2004, the knee was not specified, although this was during a time for which he was seeking treatment for left rather than right knee problems.  Thus the examiner's reliance on the Veteran's right knee disorder having been injured at work as a basis for finding it unrelated to the service-connected left knee disorder appears based on a questionable history.  The examiner appears to have failed to consider the Veteran's history of attempting to compensate for the left knee at work, to include shifting the weight of his gun from his left to right leg, although this history was noted.  The examiner further based the opinion that the right knee disorder was unrelated to the left knee disorder on the lack of radiographic evidence of osteoarthritis at that time.

By contrast the favorable April 2010 opinion from Dr W is shown to be consistent with the history shown in the records and the Veteran's lay evidence regarding the progressive onset of right knee symptoms.  This opinion, which noted the confirmed history of a left knee injury and surgery treated in service around 1986 provided a clear rationale describing the overuse of the right knee to compensate for the left.  This opinion considered the history given by the Veteran of using the right knee more for weight bearing, including the switching of weight of his gun to his right leg when at work.   Dr. W further pointed to findings on radiographic examination that showed degenerative changes secondary to chronic overuse to support his opinion.  While Dr. W, in later records from December 2010 and January 2011, provided the same etiology opinions regarding the opposite knees, this appears to have been a simple mistake of confusing the knees, with the history otherwise continuing to be consistent with the original history of the onset of the knee disabilities.  

The Veteran's written lay statements and his hearing testimony are found to be credible and to the extent that they describe his usage of right knee to compensate for the left, to include shifting the weight of his weapon, provided competent and credible evidence of such overusage.  See Jandreau, supra, see also Barr, supra. Regarding the medical nexus linking the right knee disorder to the left knee disorder, this has been provided by Dr. W.  The evidence is in equipoise that the right knee disorder has been caused by the Veteran overusing this knee to compensate for his left knee disorder.  

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current right knee disorder is causally related to his service-connected left knee disorder.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a right knee disorder as secondary to the left knee disorder is warranted. 


ORDER

Service connection for a right knee meniscal tear with degenerative changes is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


